    Case 1:95-cr-00052-LPS Document 189 Filed 05/29/20 Page 1 of 9 PageID #: 281



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

JAIME GONZALEZ,                              :
                                             :
               Movant/Defendant,             :
                                             :
               v.                            :       Civ. Act. No. 16-1042-LPS
                                             :       Cr. Act. No. 95-52-LPS
                                             :
UNITED STATES OF AMERICA,                    :
                                             :
               Respondent/Plaintiff.         :




Jaime Gonzalez. Pro se Movant.

Edmond Falgowski, Assistant United States Attorney, United States Department of Justice,
Wilmington, Delaware. Attorney for Respondent.




                                 MEMORANDUM OPINION 1




May 29, 2020
Wilmington, Delaware
1
 This case was originally assigned to the Honorable Murray M. Schwartz and was re-assigned to the
undersigned’s docket on May 27, 2015.
    Case 1:95-cr-00052-LPS Document 189 Filed 05/29/20 Page 2 of 9 PageID #: 282



STARK,
ST
 TARK U.S.
       U S District Judge:
                    Ju

I.       INTRODUCTION

         Jamie Gonzalez (“Movant”) filed a Motion to Vacate, Set Aside, or Correct Sentence

pursuant to 28 U.S.C. § 2255. (D.I. 165) The United States Government (“Respondent”) filed an

Answer in Opposition. (D.I. 179) For the reasons discussed, the Court will deny Movant’s

§ 2255 Motion as time-barred by the one-year limitations period prescribed in 28 U.S.C. § 2255(f),

without holding an evidentiary hearing.

II.      BACKGROUND

         In September 1990, Movant was indicted on several charges in the Delaware Superior Court,

including murder and arson. See United States v. Gonzalez, 938 F. Supp. 1199, 1201 (D. Del. 1996).

The charges arose out a fatal bombing that occurred in August 1990. (D.I. 179 at 8) On May 9,

1991, a Delaware Superior Court jury found Movant not guilty on all counts of the State’s

indictment. Id.

         On August 8, 1995, Movant was indicted in the District of Delaware on three charges:

(1) interstate transportation of an explosive device, in violation of 18 U.S.C. § 844(d); (2) carrying an

explosive during the commission of a federal felony, in violation of 18 U.S.C. § 844(h); and

(3) traveling in interstate commerce with intent to promote the Delaware State offense of arson, in

violation of 18 U.S.C. § 1952. See Gonzalez, 938 F. Supp. at 1201. On December 19, 1995, a federal

jury found Movant guilty of Counts I and III. (D.I. 77) On August 22, 1996, Movant was

sentenced to a term of life imprisonment on Count I and a concurrent term of five years of

incarceration on Count III. (D.I. 125) Movant filed a motion for new trial, which the Honorable

Murray M. Schwarz denied. See Gonzalez, 938 F. Supp. at 1218. Movant filed a direct appeal. The

Court of Appeals for the Third Circuit affirmed Movant’s convictions on August 1, 1997,2 and then


See United States v. Gonzalez, 127 F.3d 1097 (Table), 1998 WL 569226 (3d Cir. Aug. 1, 1997).
2
 Case 1:95-cr-00052-LPS Document 189 Filed 05/29/20 Page 3 of 9 PageID #: 283



denied Movant’s petition for rehearing and entered its final judgment on October 27, 1997. (D.I.

144; D.I. 145) On January 12, 1998, Movant filed a petition for a writ of certiorari in the United

States Supreme Court. (D.I. 146). The writ was denied on February 23, 1998. See Gonzalez v. United

States, 522 U.S. 1137 (1998).

        Movant filed the instant pro se § 2255 Motion in November 2016. (D.I. 165) The sole

ground in the Motion asserts that the Government violated Brady v. Maryland, 377 U.S. 83 (1963), by

improperly withholding three FBI lab reports (dated January 29, July 18, and October 1, 1991) which

demonstrate his actual innocence. (D.I 165 at 4; D.I. 166 at 4-8) Respondent filed an Answer in

Opposition to Movant’s § 2255 Motion, arguing that the Motion should be dismissed as time-

barred. (D.I. 179) Movant filed a Reply, asserting that his Motion should be considered timely filed

under § 2255(f)(4) because the FBI lab reports he recently obtained constitute “newly discovered

evidence” that could not have been discovered earlier through the exercise of due diligence. (D.I.

182 at 1)

III.    DISCUSSION

        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) imposes a one-year

period of limitation on the filing of a § 2255 motion by federal prisoners. See 28 U.S.C. § 2255. The

one-year limitations period begins to run from the latest of:

        (1) the date on which the judgment of conviction becomes final;

        (2) the date on which the impediment to making a motion created by governmental action in
        violation of the Constitution or laws of the United States is removed, if the movant was
        prevented from making a motion by such governmental action;

        (3) the date on which the right asserted was initially recognized by the Supreme Court, if that
        right has been newly recognized by the Supreme Court and made retroactively applicable to
        cases on collateral review; or

        (4) the date on which the facts supporting the claim or claims presented could have been
        discovered through the exercise of due diligence.

                                                   2
 Case 1:95-cr-00052-LPS Document 189 Filed 05/29/20 Page 4 of 9 PageID #: 284



28 U.S.C. § 2255(f). The one-year limitations period is subject to equitable tolling. See Holland v.

Florida, 560 U.S. 631, 645-46 (2010) (equitable tolling applies in § 2254 proceedings); Miller v. New

Jersey State Dep’t of Corr., 145 F.3d 616, 619 n.1 (3d Cir. 1998) (explaining that one-year limitations

period set forth in § 2255 is also subject to equitable tolling).

        Movant does not allege, and the Court cannot discern, any facts triggering the application of

§ 2255(f)(2) or (3). However, in his Reply to the Government’s Answer, Movant contends that he is

entitled to a later filing date under § 2255(f)(4), because he could not have discovered that the

Government was in possession of the three FBI reports demonstrating his innocence until

September 3, 2016, the date on which he received the reports in response to a FOIA request. (D.I.

182 at 2-5) This argument is unavailing. The record demonstrates that the three FBI lab reports

were provided to Movant’s trial counsel well in advance of his trial. (D.I. 179 at 17-25) In addition,

the Government introduced the complete substance of the reports into evidence as part of its case-

in-chief. (D.I. 179 at 10, 17-41) For these reasons, the Court concludes that the one-year period of

limitations began to run when Movant’s conviction became final under § 2255(f)(1) which, in this

case, was February 23, 1998, the date on which the Supreme Court denied his petition for a writ of

certiorari. See Clay v. United States, 537 U.S. 522, 525 (2003).

        To comply with the one-year limitations period, Movant had to file his § 2255 Motion no

later than February 23, 1999. See Wilson v. Beard, 426 F.3d 653 (3d Cir. 2005) (holding that Federal

Rule of Civil Procedure 6(a), (e) applies to federal habeas petitions); Phlipot v. Johnson, 2015 WL

1906127, at *3 n. 3 (D. Del. Apr. 27, 2015) (AEDPA’s one-year limitations period is calculated

according to anniversary method, i.e., limitations period expires on anniversary date of triggering

event for starting limitations period). Movant did not file the instant § 2255 Motion until October




                                                      3
    Case 1:95-cr-00052-LPS Document 189 Filed 05/29/20 Page 5 of 9 PageID #: 285



31, 2016,3 more than 17 years after the expiration of the filing deadline. Hence, the instant § 2255

Motion must be dismissed as time-barred, unless equitable tolling is available.

         The one-year limitations period may tolled for equitable reasons only if a movant

demonstrates “(1) that he has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way and prevented timely filing.” Holland, 560 U.S. at 648-49. Equitable

tolling is not available where the late filing is due to a movant’s excusable neglect. See Schlueter v.

Varner, 384 F.3d 69, 77 (3d Cir. 2004); Miller, 145 F.3d at 618-19. Consistent with these principles,

the Third Circuit has specifically limited equitable tolling of § 2255’s limitations period to the

following circumstances:

         (1) where the defendant actively misled the plaintiff;

         (2) where the plaintiff was in some extraordinary way prevented from asserting his rights; or

         (3) where the plaintiff timely asserted his rights mistakenly in the wrong forum.

Jones v. Morton, 195 F.3d 153, 159 (3d Cir. 1999).

         Movant asserts that the limitations period should be equitably tolled through September 3,

2016, the date on which he obtained the three FBI reports he believes establish his actual innocence.

This argument is unavailing. The Court reiterates that the three FBI reports Movant asserts he

“newly discovered” were provided to trial counsel prior to Movant’s trial, and these reports were

actually entered as evidence during the trial. Consequently, the fact that he obtained the reports in

2016 after submitting a FOIA request does not warrant equitable tolling.

         Additionally, to the extent Movant’s untimely filing was the result of legal ignorance or a

miscalculation regarding the one-year filing period, such mistakes do not warrant equitably tolling


3
 Pursuant to the prison mailbox rule, the Court adopts the date on which Movant placed the instant
Motion in the prison mailing system – October 31, 2016 -- as the date of filing. (D.I. 165 at 13) See
Burns v. Morton, 134 F.3d 109, 113 (3d Cir. 1998) (“[A] pro se prisoner’s habeas petition is deemed
filed at the moment he delivers it prison officials for mailing . . . .”).

                                                     4
 Case 1:95-cr-00052-LPS Document 189 Filed 05/29/20 Page 6 of 9 PageID #: 286



the limitations period. See Taylor v. Carroll, 2004 WL 1151552, at *5-6 (D. Del. May 14, 2004). Thus,

because the doctrine of equitable tolling is not available to Movant on the facts he has presented, the

Court will deny the instant Motion as time-barred.

IV.     EVIDENTIARY HEARING

        A district court is not required to hold an evidentiary hearing on a motion filed pursuant to

28 U.S.C. § 2255 if the “motion and the files and records of the case conclusively show” that the

movant is not entitled to relief. 28 U.S.C. § 2255; see also United States v. Booth, 432 F.3d 542, 545-46

(3d Cir. 2005); United States v. McCoy, 410 F.3d 124, 131 (3d Cir. 2005); Rule 8(a), 28 U.S.C. foll.

§ 2255. As previously discussed, the record conclusively demonstrates that Movant is not entitled to

relief under § 2255. Therefore, an evidentiary hearing is not warranted.

V.      PENDING MOTIONS

        Movant has filed a Motion for Retroactive Application of Amendment 591 Pursuant to 18

U.S.C. § 3562 (D.I. 154), a Motion to Reduce Sentence (D.I. 177), a Motion to Compel a Status

Hearing (D.I. 164), a Motion for Evidentiary Hearing (D.I. 166), a Motion for Clarification (D.I.

172), a Motion to Supplement the Record Under Gamble v. United States, U.S. No. 17-646 and

Appoint Counsel (D.I. 184), a Motion to Dismiss the Indictment (D.I. 185), and an Addendum of

Supplemental Authority under Asaro v. United States, U.S. No. 19-107. Having determined that

Movant’s § 2255 Motion must be dismissed as time-barred, the Court will dismiss as moot his

Motion to Compel a Status Hearing (D.I. 164), his Motion for Evidentiary Hearing (D.I. 166), and

his Motion for Clarification (D.I. 172).

        The Court will deny as meritless Movant’s Motion for Retroactive Application of

Amendment 591 Filed Pursuant to 18 U.S.C. § 3562(c). (D.I. 154) Amendment 591 is retroactively

applicable and requires a sentencing court to apply the offense guideline listed in Appendix A that

corresponds to the statute of conviction rather than the actual conduct of the offender. See United


                                                    5
 Case 1:95-cr-00052-LPS Document 189 Filed 05/29/20 Page 7 of 9 PageID #: 287



States v. Swint, 251 F. App’x 765, 767 (3d Cir. 2007). However, in this case, Amendment 591 offers

Movant no relief, because the Court selected the proper Guideline section listed in Appendix A

(§ 2E1.2) when sentencing Movant for Count III. (D.I. 159 at 4)

        The Court will also deny Movant’s Motion to Reduce his sentence, in which he asserts a

sentence reduction is justified given his rehabilitation and turning his life around. (D.I. 177) The

Court’s limited jurisdiction to consider a motion to reduce sentence is set forth in Federal Rule of

Criminal Procedure 35(b) and 18 U.S.C. § 3582(c). Simply stated, Movant’s assertions about

rehabilitation and turning his life around do not meet the criteria for granting relief under either

procedural vehicle. (D.I. 178 at 2)

        Finally, the Court will deny Movant’s Motion to Supplement the Record (D.I. 184), his

Motion to Dismiss the Indictment. (D.I. 185), and his Addendum of Supplemental Authority (D.I.

186), as impermissibly and collectively attempting to amend his § 2255 Motion by adding a new

double-jeopardy claim. All three filings argue that Movant’s federal conviction violates double

jeopardy because it was premised on behavior for which a Delaware state court jury acquitted him.

(See D.I. 184 at 1-2 (citing Gamble v. United States, U.S. No. 17-646); D.I. 185 at 2-4 (citing Gamble and

Abbate v. United States, 359 U.S. 187, 189-90, 196 (1959)); D.I. 186 at 1 (citing Asaro v. United States,

U.S. No. 19-107))

        A court may deny leave to amend where the amendment would be futile. See Foman v. Davis,

371 U.S. 178, 182 (1962); Middlebrook v. Carroll, 470 F. Supp. 2d 411, 419 (D. Del. 2007), aff’d, 293 F.

App’x 858 (3d Cir. 2008). An amendment is futile if the proposed pleading could not withstand a

motion to dismiss. See City of Cambridge Re. Sys. v. Altisource Asset Mgmt. Corp., 908 F.3d 872, 278 (3d

Cir. 2018). Examples of futility in the habeas context include time-barred amendments that do not

relate back to the original petition, procedurally barred amendments, and amendments lacking

arguable merit. See Bernard v. United States, 2019 WL 3719405, at *2 (D.N.J. Aug. 5, 2019) (noting


                                                     6
 Case 1:95-cr-00052-LPS Document 189 Filed 05/29/20 Page 8 of 9 PageID #: 288



that amending with time-barred claim that does not relate back would be futile); Hall v. Phelps, 641 F.

Supp. 2d 334, 342 (D. Del. 2009).

        In this case, amending the original § 2255 Motion with the proposed double-jeopardy claim

would be futile for three reasons. First, the original § 2255 Motion is time-barred. Second, the

proposed double jeopardy claim is time-barred because Movant filed it more than 17 years after the

expiration of the one-year AEDPA limitations period, and Movant does not assert a right “newly

recognized by the Supreme Court and made retroactively applicable to cases on collateral review.”

28 U.S.C. § 2255(f)(3). Finally, the proposed double jeopardy argument is meritless. In June 2019,

the United States Supreme Court issued a decision in Gamble re-affirming the dual sovereignty

exception to the Double Jeopardy Clause articulated in Abbate, holding that “a State may prosecute a

defendant under state law even if the Federal Government has prosecuted him for the same conduct

under a federal statute.” Gamble v. United States, 139 S.Ct. 1960, 1964 (2019) (also noting that dual

sovereignty exception applies to reverse situation, by which federal government prosecutes

defendant who has already been prosecuted by State). Consequently, the Double Jeopardy Clause

was not offended when the State of Delaware and the United States separately prosecuted Movant

for the same criminal acts stemming from the events of August 1990. Accordingly, the Court will

deny Movant’s Motion to Supplement the Record (D.I. 184), his Motion to Dismiss the Indictment.

(D.I. 185), and his Addendum of Supplemental Authority (D.I. 186).

VI.     CERTIFICATE OF APPEALABILITY

        A district court issuing a final order denying a § 2255 motion must also decide whether to

issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011). A certificate of appealability is

appropriate only if the movant “has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). The movant must “demonstrate that reasonable jurists would find




                                                     7
 Case 1:95-cr-00052-LPS Document 189 Filed 05/29/20 Page 9 of 9 PageID #: 289



the district court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

529 U.S. 473, 484 (2000).

        The Court has concluded that it must deny Movant’s § 2255 Motion as time-barred, and is

persuaded that reasonable jurists would not find this assessment debatable. Therefore, the Court

will not issue a certificate of appealability.

VII.    CONCLUSION

        For the foregoing reasons, the Court will dismiss as time-barred Movant’s 28 U.S.C. § 2255

Motion to Vacate, Set Aside, or Correct Sentence without an evidentiary hearing. All pending

Motions will also be denied, and the Court will not issue a certificate of appealability. An

appropriate Order will be entered.




                                                   8
